                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 IVAN JOHNSON,

                              Plaintiff,
        v.
                                                                          ORDER
 STAFF AT COLUMBIA CORRECTIONAL
 INSTITUTION, SUE NOVAK, DEPUTY WARDEN                                 20-cv-158-jdp
 WEBER, BRIAN GUSTKE, LT. JUDD, LT. OLSON,
 C.O. BORTZ, and NURSING STAFF,

                              Defendants.


       Plaintiff Ivan Johnson, an inmate at Columbia Correctional Institution (CCI), filed a

complaint and requested a preliminary injunction against defendant CCI officials, contending

that they were denying him use of his CPAP machine and heart monitor. Dkt. 1. Defendants

responded with a declaration from Johnson’s physician stating that his CPAP machine had

been taken from him because he had attempted to hang himself with it, that he had not been

using the CPAP machine frequently prior to his self-harm attempt, and that his heart monitor

was still in place. Dkt. 7. This convinced me that Johnson did not face an immediate danger

that would warrant emergency action by the court, so I directed him to reply to defendants’

response by March 6, 2020. Dkt. 9.

       Johnson did not do so, nor did he pay the filing fee for this case or submit a request to

proceed in forma pauperis by March 18, as directed by the clerk of court, Dkt. 8. Accordingly,

I will dismiss his case for his failure to prosecute it. I will also deny defendants’ motion for

summary judgment on exhaustion grounds, Dkt. 3, as moot.
                                  ORDER

IT IS ORDERED that:

1. This case is DISMISSED without prejudice for plaintiff Ivan Johnson’s failure to
   prosecute it. The clerk of court is directed to enter judgment for defendants and
   close this case.

2. Defendants’ motion for summary judgment on exhaustion grounds, Dkt. 3, is
   DENIED as moot.

Entered March 30, 2020.

                                   BY THE COURT:

                                   /s/
                                   ________________________________________
                                   JAMES D. PETERSON
                                   District Judge




                                     2
